DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
Regarding claims 1, 4, and 5, applicant argues that “First, the Applicant notes that independent Claims 1, 4, and 5 claim setting a flow entry with a low priority, i.e., Claims 1, 4, and 5 do not claim setting a flow entry with a lower priority (by way of example, where both flow entries have relatively high priorities). The Applicant notes that Anand, in its entirety, does not make any mention of the term "low priority". Instead, Anand only discloses that a priority may be lower than an earlier priority, such as the disclosed priority 0 to priority n in FIG. 3 as cited in the Office action. The Applicant notes that Anand is silent as to whether any of these priorities are high or low. Anand only discloses that they are ranked relative to one another. Claims 1, 4, and 5 do not disclose a ranked priority, they disclose setting a low priority, which Anand does not disclose or suggest ... Second, the Applicant notes that Anand does not disclose or suggest discarding a packet based on a low priority setting. Anand discloses the priority of each flow entry being associated with an expiration time (an example of an expiration time can be seen in FIG. 3 with an expiration time for Entry 211 is T2 (T2=T1+t2) at reference 226) that is used for a random dropping pattern and is completely different from setting a flow entry as a low priority discarding the packet. Therefore, Anand does not disclose or suggest discarding packets based on a low priority setting ... The Applicant notes that the claimed low priority is important in the claimed invention. The present application discloses a plurality of SDN controllers for one switch, as shown in as- 
In response to the applicant’s argument, examiner respectfully disagrees with the argument above. The claims merely recite setting a flow entry with a “low” priority. The claimed limitation “low” could be measured against any threshold since there is no boundary to define how low or how high. Anand (see Fig. 2-3, para. 10, 46) discloses setting a flow entry with a low priority, ranging from lowest (priority n) to highest (priority 0).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., discarding packets based on a low priority setting ... a plurality of SDN controllers for one switch ... when a new terminal not managed by any SDN controller connected to the switch is registered, the processing is executed by the flow entry with low priority for discarding the packet, so it is possible to prevent the switch from continuously transmitting a packet-in message. As a result, the load on the controller or the switch can be reduced ... The flow entry for discarding the packet in the flow table of the switch with low priority is needed for the above system to avoid a conflict from a plurality of SDN controllers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claimed limitation discloses the controller is configured to set a flow entry with a low priority for discarding the packet in the flow table of the switch. The claimed limitation does not disclose “discarding packets based on a low priority setting” as argued by the applicant.
Park discloses the controller [see Fig. 1, 2, 4; controller 10] is configured to set a flow entry with a priority for discarding the packet in the flow table of the switch [see Fig. 10 step S625, para. 91; the controller transmits message-out (packet drop message) to the switch to drop the packet; also see Fig. 9 step S580, para. 86; the switch receives from the controller a packet-out message that carriers information used to send a packet; also see para. 41; a flow entry in the flow table includes actions and priority, wherein one of the actions is taken to drop the packet].
ANAND discloses a SDN controller sets a flow entry with a low priority [see Fig. 2-3, para. 10, 46; network controller 150 sets a flow entry with a low priority. Note that priority 0 is highest and priority n is lowest] for discarding a packet in a flow table of a switch [see Fig. 3, para. 10, 63; for dropping a packet in flow table 102 of network element 104 of a SDN system].
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


/BRIAN T LE/Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469